J-S56041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WILLIAM ASH,                            :
                                         :
                   Appellant             :   No. 220 MDA 2018

              Appeal from the PCRA Order December 27, 2017
              in the Court of Common Pleas of Luzerne County
           Criminal Division at No(s): CP-40-CR-0000126-2012,
                          CP-40-CR-0000127-2012

BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                    FILED DECEMBER 12, 2018

      William Ash (“Ash”) appeals from the Order dismissing his second

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. Additionally, Ash’s court-appointed counsel,

Paul Galante, Esquire (“Attorney Galante”), has filed an Application to

Withdraw as counsel and an accompanying “no-merit” letter pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). We grant Attorney

Galante’s Application to Withdraw and affirm the PCRA court’s Order.

      On October 9, 2014, Ash pled guilty at numerous criminal informations,

including to retail theft at CP-40-CR-0000126-2012 (“126-2012”) and CP-40-

CR-0000127-2012 (“127-2012”), respectively. On March 12, 2015, the trial

court sentenced Ash to 11 to 30 months in prison at 126-2012, and 11 to 30
J-S56041-18


months in prison at 127-2012, with the sentences to be served consecutively.1

Ash did not file a direct appeal.

       On August 2, 2016, Ash filed his first PCRA Petition. The PCRA court

appointed Ash counsel. Thereafter, on December 21, 2016 Ash withdrew his

first PCRA Petition. On June 15, 2017, Ash filed the instant PCRA Petition,

arguing that the trial court improperly classified as a repeat felony offender

(“RFEL”) in calculating his prior record score at sentencing. The PCRA court

appointed Attorney Galante as counsel. Following a hearing, the PCRA court

dismissed Ash’s second Petition as untimely filed. Ash filed a timely Notice of

Appeal.

       Prior to addressing Ash’s appeal, we must address Attorney Galante’s

Application to Withdraw.         Where counsel seeks to withdraw on collateral

appeal, the procedure outlined in Turner/Finley must be followed.           In

Commonwealth v. Pitts, 981 A.2d 875 (Pa. 2009), our Supreme Court

explained that “[i]ndependent review of the record by competent counsel is

required before withdrawal is permitted.” Id. at 876 n.1. Independent review

requires the following:

       1) A “no-merit” letter by PCRA counsel detailing the nature and
       extent of his review;

       2) The “no-merit” letter by PCRA counsel listing each issue the
       petitioner wished to have reviewed;
____________________________________________


1On August 1, 2016, Ash filed a Motion to clarify his sentence. The trial court
confirmed that it had imposed an aggregate sentence of 22 to 60 months in
prison.

                                           -2-
J-S56041-18



       3) The PCRA counsel’s “explanation,” in the “no-merit” letter, of
       why petitioner’s issues were meritless;

       4) The PCRA court conducting its own independent review of the
       record; and

       5) The PCRA court agreeing with counsel that the petition was
       meritless.

Id. (citation and brackets omitted). Further, we note that the Pitts Court did

not expressly overrule the additional requirement imposed by this Court in

Commonwealth v. Friend, 896 A.2d 607, 615 (Pa. Super. 2006), stating,

“[c]ounsel    must    also   send to      the    petitioner:   (1)   a copy of the

‘no[-]merit’ letter/brief; (2) a copy of counsel’s petition to withdraw; and (3)

a statement advising petitioner of the right to proceed pro se or by new

counsel.”    Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012)

(citation omitted).

       Here, in his Turner/Finley brief, Attorney Galante described the extent

of his review, identified the issues that Ash sought to raise, and explained why

the issues lack merit. In addition, Attorney Galante provided Ash with notice

of his intention to seek permission to withdraw from representation and a copy

of the “no-merit” brief and Application to Withdraw as Counsel, and advised

Ash of his rights in lieu of representation.2 Thus, we conclude that Attorney



____________________________________________


2We note that Attorney Galante did not initially comply with the requirements
of Friend. However, following an Order from this Court, Attorney Galante has
now complied with the Friend requirements.

                                           -3-
J-S56041-18


Galante has complied with the requirements necessary to withdraw as

counsel.    See Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa.

Super. 2003) (stating that substantial compliance with requirements to

withdraw as counsel will satisfy the Turner/Finley criteria).           We now

independently review Ash’s claims to ascertain whether they lack merit.3

               We review an order dismissing a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA
       level. This review is limited to the findings of the PCRA court and
       the evidence of record. We will not disturb a PCRA court’s ruling
       if it is supported by evidence of record and is free of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

       Initially, we note that under the PCRA, any PCRA petition shall be filed

within one year of the date the judgment becomes final.            42 Pa.C.S.A.

§ 9545(b)(1). The PCRA’s timeliness requirements are jurisdictional in nature,

and a court may not address the merits of the issues raised if the PCRA petition

was not timely filed. See Commonwealth v. Albrecht, 994 A.2d 1091, 1093

(Pa. 2010).




____________________________________________


3 Ash did not file a separate pro se brief, nor did he retain alternate counsel
for this appeal.




                                           -4-
J-S56041-18


       Here, because Ash did not file a direct appeal, his judgment of sentence

became final on April 13, 2015.4 See Pa.R.A.P. 903(a). Thus, Ash’s PCRA

Petition, filed on June 15, 2017, is facially untimely under the PCRA.

       However, Pennsylvania courts may consider an untimely petition if the

appellant can explicitly plead and prove one of the three exceptions set forth

under 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Any petition invoking one of these

exceptions “shall be filed within 60 days of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2); Albrecht, 994 A.2d at 1094.

       Ash failed to properly plead and prove any exceptions to the timeliness

requirement. See 42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth v.

Wharton, 886 A.2d 1120, 1126 (Pa. 2005) (stating that it is petitioner’s

burden to acknowledge that the PCRA petition under review is untimely and

plead and prove that one of the exceptions to the time bar applies). 5 Thus,

the PCRA court properly dismissed the Petition.



____________________________________________


4We note that the thirtieth day after sentencing fell on Saturday, April 11,
2015. See 1 Pa.C.S.A. § 1908 (extending deadline to first non-holiday
weekday if final date falls on a weekend or holiday).

5  Ash’s claim regarding the RFEL designation in his prior record score
challenges the discretionary aspects of his sentence. See Commonwealth
v. Spenny, 128 A.3d 234, 241 (Pa. Super. 2015). Challenges to the
discretionary aspects of a sentence “are not cognizable under the PCRA.”
Commonwealth v. Fowler, 930 A.2d 586, 593 (Pa. Super. 2007). Further,
to the extent Ash raises an ineffective assistance of counsel claim, such a
claim does not implicate a timeliness exception. See Wharton, 886 A.2d at
1127 (stating that “allegations of ineffective assistance of counsel will not
overcome the jurisdictional timeliness requirements of the PCRA.”).

                                           -5-
J-S56041-18


     Moreover, our independent review of the record has revealed no

meritorious claims that Ash could have raised on appeal, and we agree with

Attorney Galante that this appeal lacks merit.   Accordingly, we affirm the

dismissal of Ash’s PCRA Petition and grant Attorney Galante’s Application to

Withdraw as Counsel.

     Application to Withdraw as Counsel granted. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2018




                                   -6-